Citation Nr: 1219594	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  04-29 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for benign prostate hypertrophy.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial rating in excess 30 percent for hypertensive heart disease, status post (s/p) coronary artery bypass grafting.

4.  Entitlement to a rating in excess of 30 percent for residuals, s/p left upper lobectomy with sleeve resection for non-small carcinoma.

5.  Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1960 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Offices (RO) in San Diego, California and in Los Angeles, California.  

The issue of service connection for sleep apnea, secondary to residuals, s/p left upper lobectomy with sleeve resection for non-small carcinoma has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing.

The Veteran's electronic Virtual VA record was reviewed in connection with this claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 10 percent for hypertension, entitlement to an initial rating in excess 30 percent for hypertensive heart disease, s/p coronary artery bypass grafting, entitlement to a rating in excess of 30 percent for residuals, s/p left upper lobectomy with sleeve resection for non-small carcinoma and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 9, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal with respect to the issue of service connection for benign prostate hypertrophy is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of service connection for benign prostate hypertrophy by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal with respect to the issue of service connection for benign prostate hypertrophy and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of service connection for benign prostate hypertrophy and it is dismissed.


ORDER

The appeal of the issue of service connection for benign prostate hypertrophy is dismissed.


REMAND

The Veteran failed to appear for a VA examination scheduled for August 2011.  As a result, the most recent VA examination for hypertension is from January 2006, and pulmonary function testing is from 2003.  The most recent VA examination addressing the Veteran's heart disability also appears to be from 2003.  Private treatment records show that the Veteran's heart disability recently got worse, with episodes of congestive heart failure with an ejection fraction of 30 percent at times.  The Veteran also contends that he has developed neurological complications to his left side as a result of his surgery for lung cancer.  As a result, the Veteran should be afforded another opportunity to appear for VA examinations of his disabilities.  However, he is hereby warned that if he fails to attend the examinations without providing a valid excuse, the appeal will be decided without the information that could be obtained from these examinations, which might result in the denial of his claims.  

At his hearing in March 2012, as well in various earlier correspondences to the RO, the Veteran contended that he was unable to work as a result of his heart and lung disabilities.  As such, he has raised the issue of entitlement to TDIU and this has yet to be adjudicated by the RO.  Therefore, this issue must be remanded for initial adjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain updated copies of the Veteran's VA medical treatment records.

2.  Afford the Veteran a VA heart examination to determine the current severity of his hypertensive heart disease, s/p coronary artery bypass grafting and hypertension.  The current ejection fraction and METS or estimated METS should be reported as required by the rating schedule.  All symptoms and functional effects of the Veteran's heart disease and hypertension should be set forth in detail.  The effects on the Veteran's employability should also be addressed.

3.  Afford the Veteran a VA pulmonary examination to determine the current severity of his residuals, s/p left upper lobectomy with sleeve resection for non-small cell carcinoma.  This should include up to date pulmonary function testing.  All symptoms and functional effects of the Veteran's pulmonary disability should be set forth in detail.  The effects on the Veteran's employability should also be addressed.

4.  Afford the Veteran a VA neurological examination to determine whether he has any neurological sequlae of his  left upper lobectomy with sleeve resection for non-small carcinoma, including left sided weakness and numbness.  If a neurological disorder is found, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that it is the result of the left upper lobectomy with sleeve resection for non-small carcinoma.  The examiner should set forth a complete rationale for his or her conclusion.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain less than fully favorable to the Veteran, he should be furnished with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  

6.  Adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit is not granted, the Veteran and his representative should be given a statement of the case (SOC) and informed of the steps that are necessary in order to perfect his appeal of this issue.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


